Barnard, P. J.
A chattel mortgage in the body of the instrument contained this clause, as describing the property mortgaged by it: “All machinery, tools, implements, appliances, and personal property, and all other goods and chattels mentioned in the schedules hereto annexed, and now in the buildings and on the premises situated in the town of Cornwall, county and state aforesaid.” The premises were a woolen-mill and appurtenances. There was a schedule attached to the mortgage, and this contained a very minute list of articles, some known as machinery and fixtures, and others mere detached articles of personal property. The schedules stated that it is an “inventory of personal property mentioned and referred to in the annexed mortgage. ” The inventory or schedule is signed by the mortgagor. The mortgage and schedule must be read together. Edgell v. Hart, 9 N. Y. 213. The general words of the mortgage are to be limited to the articles named in the schedule. The words of the mortgage itself name these: “All the machinery, tools, implements, appliances, and personal property” are as well subject to the schedule annexed as the words “all other goods and chattels” mentioned there. The parties so understood the mortgage, for the machinery and appliances, tools and personal articles, are all particularly stated therein, preceded by a statement that it is the property referred to in the mortgage. The mortgage did not, therefore, cover property not mentioned in the schedule; and the judgment of the justice was right, and should therefore be affirmed, and the judgment of the county court reversed, with costs.